Citation Nr: 9921025	
Decision Date: 07/29/99    Archive Date: 08/03/99

DOCKET NO.  96-03 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to assignment of a higher disability evaluation for 
posttraumatic stress disorder (PTSD), currently evaluated as 50 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. R. Gleeson, Associate Counsel


INTRODUCTION

The veteran served on active military duty from August 1967 to 
August 1969.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 1995 rating decision of the Department 
of Veterans Affairs (VA) Regional Office in Milwaukee, Wisconsin 
(RO) which granted the veteran service connection for 
posttraumatic stress disorder (PTSD), evaluated as 10 percent 
disabling.  In a June 1997 rating decision, the RO increased 
evaluation of the veteran's PTSD to 50 percent, however the 
veteran has not indicated an intention to discontinue his appeal.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for an 
equitable disposition of the appeal.

2.  The veteran's PTSD is productive of no more than considerable 
social and industrial impairment.

3.  The veteran's PTSD is productive of no more than occupational 
and social impairment due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment in short-term and long-term memory; 
impaired judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and maintaining 
effective work relationships.



CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 50 percent 
for PTSD have not been met.  38 C.F.R. § 4.132, Diagnostic Code 
9411 (1996); 38 C.F.R. § 4.130, Diagnostic Code 9411 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is appealing the original assignment of disability 
evaluations following an award of service connection, and, as 
such, the claim for a higher evaluation is well grounded.  
38 U.S.C.A. § 5107(a); Shipwash v. Brown, 8 Vet. App. 218, 224 
(1995).  Moreover, the severity of the disabilities at issue is 
to be considered during the entire period from the initial 
assignment of disability ratings to the present time.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999). The Board is 
also satisfied that all relevant facts have been properly and 
sufficiently developed.  Accordingly, no further development is 
required to comply with the duty to assist the veteran in 
establishing his claim.  See 38 U.S.C.A. § 5107(a).


A.  Background

The claims file reveals a long history of treatment for 
alcohol/substance abuse and PTSD.  From May 1983 to March 1989, 
the veteran received intermittent individual counseling as well 
as family counseling at the Vet Center in Rockford, Illinois, 
which focused primarily on alcohol dependence, emotional and 
industrial adjustment and family relations.  Counseling was 
discontinued in March 1989, when the veteran became ineligible 
for a support group because he had failed to stay sober for 30 
days in a row.

The veteran was admitted to the VA Medical Center (VAMC) in 
Tomah, Wisconsin in August 1988, with complaints of depression 
and suicidal ideation, increasing paranoia, isolation, and 
decreased functioning and personal relationships over the past 
two years.  He admitted to drinking binges every month of 
approximately 2-3 days duration, which exacerbated his emotional 
complaints.  He completed a 28-day treatment course and was 
released without medication, but with follow-up counseling for 
alcohol abuse.  At discharge, he was given diagnoses of severe 
alcohol dependence and provisional PTSD.

In November 1992, the veteran was hospitalized at the North 
Chicago VAMC for detoxification and substance abuse 
rehabilitation and treatment.  He participated in a physical 
fitness program and group therapy, including a Vietnam support 
group.  He was counseled on substance abuse issues and diet.  At 
discharge he was diagnosed with alcohol dependence and 
borderline/narcissistic personality and given a Global Assessment 
of Functioning (GAF) score of 70/61.  See The American 
Psychiatric Association, Diagnostic and Statistical Manual of 
Mental Disorders 32 (4th ed., 1994) (DSM-IV).

In May 1995, the veteran was hospitalized again at the North 
Chicago VAMC for detoxification.  He participated in individual 
and group therapy sessions, focusing on control of his substance 
abuse.  At discharge, he was diagnosed with alcohol dependence 
and past history of substance induced mood disorder.  He was 
given a GAF score of 60/60.

The claims file shows the veteran participated in long-term 
residential aftercare from June 1995 to March 1996 at the 
Milwaukee, Wisconsin VA domiciliary program.  In a July 1995 
psychological assessment session, the veteran denied lasting 
effects of his Vietnam experience beyond flashbacks when 
drinking.  He denied receiving inpatient or outpatient treatment 
for psychiatric problems, but stated that in 1992 he had been 
treated for manic-depression and substance abuse and was given 
Lithium and Prozac.  He denied current symptoms of depression or 
mania, and described his sleep, appetite, and memory as good.  
The primary goal of treatment was sobriety.  In August 1995, he 
was evaluated for participation in an anger management group and 
deemed appropriate.  In December 1995, a psychiatric evaluation 
was performed and the veteran was diagnosed with bipolar disorder 
and polysubstance dependence.  He complained of trouble sleeping 
and drowsiness in the daytime.  He was alert, cheerful, slightly 
elated and denied depression and suicidal or homicidal ideation.  
He complained of sporadic appetite, causing him to binge or 
starve.  At discharge from the domiciliary program, the veteran 
had established a home support group in the community.  He also 
was attending part-time classes at a community college and 
planned to begin part-time employment in the near future.  He had 
located affordable housing and was encouraged to continue 
outpatient aftercare after discharge.

A VA compensation and pension examination was performed in August 
1995.  At the examination, the veteran complained of frequent 
nervousness, irritability, sleeping problems, nightmares, 
loneliness, worries about health and children, thoughts about his 
previous marriages, stress, depression, feelings of inferiority, 
crying, fears, unhappiness, work related worries, tiredness, 
difficulty making decisions, and difficulty asserting himself.  
He avoided crowds and reported heightened startle response to 
loud noises. He complained of difficulty sleeping and frequent 
sleep interruption due to either having to go to the bathroom or 
anxiety.  He had nightmares about Vietnam, most often when he 
used alcohol.  He avoided war movies, and had some daytime 
thoughts of Vietnam when his memory was triggered.  He stated 
that occasionally he wouldn't mind drinking himself to death but 
denied other current suicidal ideation.  

On examination, the veteran performed well on cognitive tests, 
but reported difficulty in memory with regard to topics which did 
not interest him.  His memory and concentration on examination 
were good.  His PTSD symptoms were more severe when he used 
alcohol.  He had recently enrolled in a sobriety program and had 
maintained sobriety for the past few months.  His PTSD symptoms 
had in the past included nightmares, avoidance of war stimuli, 
feeling estranged, difficulty with love, guilt, difficulty with 
sleep, hypervigilance, irritability, and significant startle 
response.  He did not have psychotic thought disorder or paranoid 
delusional symptoms.  His depressive symptoms appeared related to 
both the history of alcohol abuse and recent sobriety and his 
PTSD, and the symptoms could not be attributed more strongly to 
one or the other.  He was diagnosed with alcohol dependence in 
remission and chronic PTSD with depressive features.

In January 1996, the veteran testified at a personal hearing at 
the RO.  At the hearing, the veteran stated that he was taking 
Trazodone to help him sleep more peacefully.  He reported he had 
nightmares and dreams.  He had periodic depression at irregular 
intervals lasting a day or two at a time.  The depression was in 
part caused by thinking about Vietnam.  He had panic attacks once 
or twice a month, which made him feel anxious, nervous, short of 
breath, and as if he had a weight on his lungs and chest.  He 
would break into a cold sweat during these attacks.  After these 
attacks he felt lonely.  He had flashbacks two to three times per 
month, induced by thinking about Vietnam.  He had trouble falling 
to sleep due to thoughts of Vietnam.  He awakened from nightmares 
about Vietnam three to four times per month, and he woke up 
feeling disoriented.  He had feelings of survival guilt.  He had 
scared his son by getting carried away when showing him how to 
use a bungie stick.  He was twice divorced and was verbally and 
emotionally abusive in his marriages.  He had last worked in 
October 1995 at a part-time job repairing windows and screens.  
They said he was a good worker, but they ran out of work for him.  
He was, at the time of the hearing, residing at the VA 
domiciliary, where he was receiving treatment to maintain 
sobriety.  His PTSD symptoms had become clearer since he had 
become sober, in that he was able to determine the cause of his 
depression, whereas when he was drinking he blamed depression on 
alcohol.  He had thoughts of Vietnam when not otherwise occupied 
and he felt sad, angry and proud.

A letter was received by the RO in November 1996 from Robert M. 
Cook, LICSW of the Madison Vet Center.  This letter stated that 
Mr. Cook had counseled the veteran between May 1983 and August 
1986.  Most of the 18 sessions during that time period dealt with 
crises precipitated by alcohol abuse and family conflict.  From 
May to August 1986, the veteran also participated in a 12-week 
PTSD group, during a rare period of sobriety.  Mr. Cook opined 
that the veteran often used alcohol as a means of numbing himself 
to his Vietnam experience.  The veteran was difficult to treat 
for PTSD because of his alcohol abuse.  According to Mr. Cook, a 
patient such as the veteran in the 1990s would have a dual 
diagnosis of alcohol dependence and PTSD, but in the mid-1980s, 
recognition of PTSD was more difficult, particularly in cases of 
alcohol abuse.

In March 1997, the veteran underwent evaluation and testing 
administered by the Social Security Administration (SSA) to 
determine eligibility for disability compensation.  At that time, 
he reported flashbacks of Vietnam approximately every four to six 
weeks.  His chief complaint was depression, which he stated began 
after he returned from Vietnam.  He stated he also had long 
suffered from low self-esteem, arising from the fact that he 
could never please his father.  He reported a history of 28-30 
years of alcohol abuse.  He stated that he had maintained 
sobriety since May 1994, but continued to have a strong urge to 
resume drinking.  Upon various tests, his fund of information 
appeared to be average, he performed calculations correctly, his 
abstract ability appeared to be average, and his judgment 
appeared to be somewhat below average.  He was given the 
Minnesota Multiphasic Personality Inventory, which resulted in a 
"fake bad profile" indicating that the veteran may have made a 
deliberate attempt to present himself in an unfavorable light.  
The examiner diagnosed the veteran with depressive disorder, 
features of PTSD but lacking criteria for a full diagnosis, 
alcohol dependence in remission, malingering to be ruled out, and 
personality disorder with paranoid and schizoid traits.  He was 
given a Global Assessment of Functioning (GAF) score of 55.  The 
conclusion of the SSA examiner was that the veteran was capable 
of remembering, understanding, and carrying out routine work 
instructions.  He appeared to be capable of maintaining 
concentration and persistence.  He did report apathy and 
difficulty persisting in productive tasks during times of severe 
depression.  He reported difficulty relating to others, 
particularly supervisors, while employed.  He reported 
irritability and short-temper, and had walked off past jobs.  He 
did possess the intellectual ability to adapt to changes in a 
work environment.  In addition to the psychological evaluation, a 
vocational rehabilitation assessment was also performed.  The 
conclusion of this assessment was that the veteran would be 
suited for positions as a travel agent, sales or account 
representative or telemarketer.  The claims file does not contain 
a report indicating a final determination on the veteran's SSA 
claim.  

In September 1997, a VA examination for PTSD was performed.  The 
veteran's chief complaint was sleep disturbance, including 
nightmares.  On examination, he was adequately groomed and 
dressed, very cooperative, with full affect, and mood ranging 
from cheerful, talkative and outgoing to reserved and somewhat 
hostile.  There was no evidence of any psychotic thought process 
or perceptual disturbance.  The veteran reported that he was 
preoccupied by thoughts about Vietnam combat on a regular basis.  
He reported having many intrusive thoughts about collecting body 
parts and shooting at children and other civilians.  He had 
strong guilt feelings about these activities.  He avoided crowds 
and had difficulty forming ongoing relationships.  He had 
difficulty being around his young grandchildren.  He had a short 
temper and had recently become hostile during an Alcoholics 
Anonymous meeting.  He manifested suspiciousness and hostility 
toward the examiner during the interview.  He was supporting 
himself solely on his service-connected disability payments.  He 
continued to maintain sobriety dating from 1995 and hoped to 
continue to do so.  He reported periodic suicidal ideation which 
tended to come and go.  He knew he could not own guns or knives 
because he might use them on himself or others.  There was no 
evidence during the interview of current suicidal or homicidal 
ideation.  He was diagnosed with PTSD, alcohol dependence in 
remission, psychosocial problems including financial hardship and 
lack of support network, and was given a GAF score of 51, 
indicating moderate symptoms with moderate difficulty in social 
and occupational functioning.  DSM-IV at 32.  The examiner 
commented that, according to the veteran's own account of his 
symptoms, the GAF score may have been lower at some point during 
the year, but, at the time of the examination, GAF was 51.

Another VA PTSD examination was performed in July 1998.  The 
veteran described his family history and noted that he keeps in 
touch with his daughter who has three children fairly regularly.  
He had very little contact with his son.  The veteran reported 
one of his major concerns was his sleep.  He stated that he wakes 
up approximately every one to two hours.  He had nightmares 
approximately five times per month, mostly about Vietnam.  He 
also experienced depression and feelings of failure.  He had some 
thoughts of suicide but denied suicidal or homicidal intention.  
He felt anxious in crowds, had difficulty with anger control, and 
had been in jail for being in a fight.  He reported an 
exaggerated startle response and hypervigilance.  He reported 
difficulty with concentration.  On examination, he was clean, 
neat, well groomed, and had a casual manner.  He appeared 
friendly and pleasant, had a euthymic mood, and no formal thought 
disorder.  He was alert and oriented times three, had adequate 
fund of information and intellectual functioning.  Gross memory 
problems were not apparent.  The examiner concluded that the 
veteran continued to meet the diagnostic criteria for PTSD with a 
GAF score of 57, which denotes moderate symptoms or moderate 
difficulty in social, occupational or school functioning.  DSM-IV 
at 32.

The claims file contains records of continued treatment at the 
Milwaukee VAMC for issues relating to the veteran's PTSD, family 
relations, and other emotional concerns from August 1997 to 
November 1998.  The most recent entries from this time period 
include notes from support group sessions facilitated by a social 
worker.  These entries indicate that the veteran continued to 
experience flashbacks of Vietnam combat experiences, difficulties 
in dealing with the illnesses and deaths of buddies, combat-
related dreams, anxiety in sharing feelings about Vietnam, 
startle response, difficulties in dealing with stress, and lack 
of self-confidence.  An October 1998 entry states that the 
veteran has shown improvement in areas of panic, coping skills, 
and anger.  He has also learned some ability to control flashback 
memories, and has learned about his illness and the application 
of holistic methods to supplement medical and psychological 
treatment.  In November 1998, the veteran was noted to be working 
on ways of evaluating and changing his behavior.  He discussed 
his difficulty in relationships, especially with children, 
because these remind him of children killed in Vietnam.  He 
worked on ways of facing fear and decreasing his physical and 
emotional reactions. The veteran attended the support group 
sessions approximately once per week.


B.  Analysis

Disability evaluations are determined by evaluating the extent to 
which a veteran's service-connected disability adversely affects 
his ability to function under the ordinary conditions of daily 
life, including employment, by comparing his symptomatology with 
the criteria set forth in the Schedule for Ratings Disabilities 
(rating schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 
4.10.  If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Board notes that during the pendency of the veteran's claim, 
the regulations pertaining to the evaluation of mental disorders 
were amended, effective November 7, 1996.  See 61 Fed. Reg. 
52695-52702 (1996) (presently codified at 38 C.F.R. §§ 4.125- 
4.130 (1998) (hereinafter referred to as "current" 
regulations).  The United States Court of Veterans Appeals 
(Court) has held that "where the law or regulation changes after 
a claim has been filed or reopened but before the ... judicial 
appeal process has been concluded, the version most favorable to 
appellant should and ... will apply unless Congress provided 
otherwise or permitted the Secretary of Veterans Affairs 
(Secretary) to do otherwise and the Secretary did so."  Karnas 
v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  The Court noted 
that this view comports with the general thrust of the duty-to-
assist and the benefit-of-the-doubt doctrines.  Id.  In light of 
the foregoing, the Board will determine which of the current and 
former versions of the regulations is more favorable to the 
veteran's claim and will apply the more favorable version 
thereto.

Under former regulations, a 50 percent rating is warranted when 
the ability to establish or maintain effective or favorable 
relationships with people is considerably impaired, and, by 
reason of psychoneurotic symptoms, the reliability, flexibility 
and efficiency levels are so reduced as to result in considerable 
industrial impairment.  A 70 percent evaluation is warranted when 
the ability to establish and maintain effective or favorable 
relationships with people is severely impaired, with 
psychoneurotic symptoms of such severity and persistence that 
there is severe impairment in the ability to obtain or retain 
employment.  38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).

According to the current regulations, as amended effective 
November 7, 1996, a mental disorder shall be evaluated "based on 
all the evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of the 
level of disability at the moment of examination."  38 C.F.R. 
§ 4.126(a) (1998).  Under the current regulations, a 50 percent 
evaluation is assigned if there is occupational and social 
impairment due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment in short-term and long-term memory 
(e.g. retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in establishing 
and maintaining effective work relationships.  A 70 percent 
evaluation is warranted where there is occupational and social 
impairment due to such symptoms as suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to establish 
and maintain effective relationships.  38 C.F.R. § 4.130, 
Diagnostic Code 9411 (1998).

The veteran's PTSD symptomatology does not meet the criteria for 
a 70 percent evaluation under either the former or current 
criteria.  In order to warrant a 70 percent evaluation under 
former criteria, the veteran's symptomatology would have to be 
severe, causing severe impairment of social relationships and 
ability to obtain or retain employment.  The evidence of record 
shows that the veteran is continuing his education and pursuing 
employment.  In his most recent position, he was terminated for 
lack of work, not for poor performance.  He undergoes counseling 
to assist him in controlling his anger.  The SSA evaluation 
indicated there are a number of jobs which the veteran would be 
able to perform.  Overall, there is no indication of severe 
impairment of his industrial abilities.  Although family and 
friend relationships have been difficult for the veteran, the 
record indicates the veteran has a stable relationship with his 
daughter, whom he sees on a regular basis.  Counseling session 
notes indicate the veteran has friendships.  His GAF scores 
consistently indicate at worst a moderate degree of impairment.  
Thus, the evidence does not indicate severe impairment of social 
relationships or ability to obtain and retain employment.

Likewise, the symptomatology which would warrant a 70 percent 
evaluation pursuant to current criteria is also lacking.  
Although there have been occasional suicidal thoughts, there is 
not active suicidal ideation.  The veteran does not engage in 
obsessional rituals and he has only occasional panic attacks.  He 
is able to function independently, and he does not have spatial 
disorientation.  He always appears clean and well groomed.  
Although he has difficulty in adapting to stressful 
circumstances, he is making strides in overcoming this 
difficulty.  He has longstanding effective relationships.  
Therefore, a higher evaluation is not warranted at this time.  
Should the veteran's symptoms increase in the future, he may 
choose to file a claim for an increased evaluation at such time.


ORDER

An evaluation in excess of 50 percent for PTSD is denied.



		
	JAMES A. FROST
	Acting Member, Board of Veterans' Appeals



 

